Exhibit 10.2

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

FOURTH AMENDMENT TO

COLLABORATIVE RESEARCH, DEVELOPMENT

AND LICENSE AGREEMENTS

THIS FOURTH AMENDMENT TO COLLABORATIVE RESEARCH, DEVELOPMENT AND LICENSE
AGREEMENTS (the “Fourth Amendment”) is entered into as of April 22, 2009 (the
“Fourth Amendment Effective Date”) by and between ACADIA PHARMACEUTICALS INC., a
Delaware corporation (“ACADIA”) with offices at 3911 Sorrento Valley Blvd., San
Diego, CA 92121, and ALLERGAN SALES, LLC, a Delaware limited liability company
(“Allergan”) with offices at 2525 Dupont Drive, Irvine, CA 92612, and ALLERGAN,
INC., a Delaware corporation, solely as guarantor of the performance under this
Agreement by Allergan.

RECITALS

WHEREAS, the parties previously entered into that certain Collaborative
Research, Development and License Agreement, dated September 24, 1997 (as
amended by the First Amendment, the Second Amendment and the Third Amendment
described below, the “1997 Agreement”), pursuant to which the parties conducted
collaborative research regarding, among other things, receptor selective
compounds with the goal of establishing drug discovery programs related to such
receptor selective compounds;

WHEREAS, the parties previously entered into that certain Collaborative
Research, Development and License Agreement, dated July 26, 1999 (the “1999
Agreement”), pursuant to which the parties conducted collaborative research
regarding […***…] muscarinic compounds for the treatment or prevention of ocular
disease;

WHEREAS, the 1997 Agreement was first amended on March 27, 2003 (the “First
Amendment”) to continue the collaboration under the 1997 Agreement with respect
to alpha adrenergic receptors and on the same date the parties entered into a
new Collaborative Research, Development and License Agreement (the “2003
Agreement”) regarding ACADIA’s chemical-genomics assets;

WHEREAS, the 1997 Agreement and the 2003 Agreement were amended on February 28,
2006 (the “Second Amendment”) to continue the collaboration under the 1997
Agreement and the 2003 Agreement with respect to alpha adrenergic receptors and
to continue to collaborate on other receptor selective compounds included in
ACADIA’s chemical-genomics assets;

WHEREAS, the 1997 Agreement and the 2003 Agreement were amended on March 3, 2008
(the “Third Amendment”) to continue the collaboration under the 1997 Agreement
and the 2003 Agreement with respect to alpha adrenergic receptors and to
continue to collaborate on muscarinic compounds for eye-care applications;

WHEREAS, the periods for research to be done pursuant to the 1997 Agreement and
the 2003 Agreement (together, the “Agreements”) will expire on March 27, 2009;

 

   1    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

WHEREAS, the parties wish to expand their collaboration on […***…] muscarinic
selective compounds for eye-care indications on the terms set forth below; and

WHEREAS, the parties may wish to collaborate on muscarinic selective compounds
for eye care indications or on other selective compounds included in ACADIA’s
chemical-genomics assets pursuant to the 2003 Agreement and on the terms set
forth below.

NOW THEREFORE, in consideration of the foregoing and the covenants and premises
contained in this Fourth Amendment, the parties hereby agree as follows:

1. Alpha Adrenergic Research Program. The parties’ research under the Agreements
on alpha adrenergic receptors (the “Alpha Adrenergic Research Program”) shall
cease. The Joint Research Committee shall no longer manage or otherwise concern
itself with matters relating to research on alpha adrenergic receptors. The
Research Term of the Agreements with respect to the Alpha Adrenergic Research
Program expired as of March 27, 2009. Allergan shall retain all of its current
exclusive licenses under Section 5.1 of the 1997 Agreement to the ACADIA
Technology in the Allergan Field as to alpha adrenergic receptors. For as long
as Allergan is continuing to use commercially reasonable efforts to pursue
research, development, marketing and/or sale of an Allergan Development
Candidate or Allergan Product that is biologically active against an alpha
adrenergic receptor, ACADIA shall not, by itself or in collaboration with a
third party, use the ACADIA Technology or the Collaboration Technology in the
Allergan Field to research compounds, whose primary biological activity is
against an alpha adrenergic receptor. (Capitalized terms used in this paragraph
that are not defined have the meaning given to them in the 1997 Agreement).

2. […***…] Expansion Program. The parties have agreed on a pool of ten
(10) compounds from ACADIA’s library of […***…] muscarinic selective compounds
from which Allergan may chose a backup compound (the “[…***…] Expansion
Program”). The current ten (10) compounds are listed on Exhibit A hereto (the
“Back-up Pool”). The Research Term of the Agreements with respect to the […***…]
Expansion Program shall be extended to cover the period beginning March 28, 2009
and ending March 27, 2010 (the “Additional Extension Period”). During the
Additional Extension Period, ACADIA will provide information on compounds
included in the Back-up Pool for continued evaluation by the parties. Further,
if directed by the JRC (as defined below), ACADIA shall engage in the synthesis
and evaluation of additional […***…] muscarinic selective compounds. Allergan
may remove and add compounds to the Back-up Pool from (a) ACADIA’s existing
[…***…] muscarinic selective compounds (i.e., those identified prior to the
Additional Extension Period), upon mutual agreement of the parties, or (b) from
new compounds synthesized at the direction of the JRC, so long as the total
number of compounds in the Back-up Pool does not exceed ten (10) at any given
time. Allergan may select one compound from the Back-up Pool to be treated as a
Collaboration Lead Compound (as defined in the 1999 Agreement and in addition to
the compound based on […***…], which has been advanced by the parties pursuant
to the 1999 Agreement) pursuant to the terms of the 1999 Agreement. Allergan
shall use reasonable efforts to select a compound from the Back-up Pool to be
treated as

 

   2    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

a second Collaboration Lead Compound prior to the end of the Additional
Extension Period. Allergan’s right to so select a compound shall expire at the
end of the Additional Extension Period. Upon selecting a compound from the
Back-up Pool to be treated as a Collaboration Lead Compound, Allergan shall be
entitled to select another compound to add to the Back-up Pool from (a) ACADIA’s
existing […***…] muscarinic selective compounds (i.e., those identified prior to
the Additional Extension Period), upon mutual agreement of the parties, or
(b) from compounds synthesized at the direction of the JRC during the Additional
Extension Period, so that Allergan retains ten (10) compounds within the Back-up
Pool through the end of the Additional Extension Period. If Allergan selects a
Back-up Pool compound to be treated as a Collaboration Lead Compound during the
Additional Extension Period, then until one year after the end of the Additional
Extension Period, Allergan may exchange such Collaboration Lead Compound for a
compound within the Back-up Pool, which will then be treated as a Collaboration
Lead Compound. Other than any such exchange, the Back-up Pool will not change
after the end of the Additional Extension Period. Allergan shall have no rights
to the compounds remaining in the Back-up Pool, or those compounds synthesized
at the direction of the JRC that are not in the Back-up Pool, on the one-year
anniversary of the end of the Additional Extension Period.

3. Additional Extension Program. During the Additional Extension Period, ACADIA,
if directed by the JRC, will undertake discovery efforts to identify new
compounds that meet mutually acceptable selection criteria for muscarinic
selective compounds for […***…]. These efforts will include mining of ACADIA’s
library of muscarinic compounds, re-screening where desired, in vitro
pharmacology/ characterization, and supporting synthesis to enable selection of
potential compounds by Allergan for in vivo pharmacology and potential
development (the “Additional Extension Program”). If the Additional Extension
Program is commenced, then muscarinic selective compounds identified pursuant to
the Additional Extension Program may be designated by Allergan as a Selected
Target/Chemistry (as defined in the 2003 Agreement) in accordance with
Section 5.1 of the 2003 Agreement; provided that the right to exercise the
Option (as defined in the 2003 Agreement) for such Selected Target/Chemistry
shall expire on March 27, 2010, notwithstanding the Option Period definition in
Section 1.45 of the 2003 Agreement.

4. FTE Funding. Research funding during the Additional Extension Period shall be
[…***…]. During the Additional Extension Period, Allergan shall fund a minimum
of […***…], and up to a maximum of […***…]. The Joint Research Committee (the
“JRC”) shall determine the work to be done under the […***…] Expansion Program,
including the appropriate number of FTEs for such level of work. During the
Additional Extension Period, Allergan, with the consent of the JRC, also may
elect to pursue the Additional Extension Program. If Allergan elects to pursue
the Additional Extension Program, the JRC shall determine the number of ACADIA
FTEs required for such program. The allocation of FTEs between the Additional
Extension Program, if any, and the […***…] Expansion Program shall be decided by
the JRC, provided however in the event that the parties do not agree on such
allocation, notwithstanding Section 15.2 of the 2003 Agreement, […***…].

 

   3    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

5. Research Coordinators. Allergan and ACADIA shall each appoint an individual
to act as the research coordinator for such party (each, a “Research Manager”).
The Research Managers shall be the primary contact for the parties regarding the
activities contemplated by this Fourth Amendment and shall facilitate all such
activities hereunder. The initial Research Manager for Allergan shall be Daniel
Gil and the initial Research Manager for ACADIA shall be Ethan Burstein. Each
party may replace its Research Manager with another individual at any time with
prior written notice to the other party. Each Research Manager who is not
otherwise a member of the JRC shall be permitted to attend meetings of the JRC.

6. Patent Costs. In the event that Allergan selects a Back-up Pool compound to
be treated as a Collaboration Lead Compound pursuant to Section 2 above, then
Allergan shall reimburse ACADIA for […***…] of all reasonable out of pocket
legal expenses incurred by ACADIA that are associated with the filing and
prosecuting of (i) all Collaboration Patents having one or more claims covering
such compound, and (ii) any ACADIA Patents having one or more claims covering
such compound. (Capitalized terms used in this paragraph that are not defined
have the meaning given to such terms in the 1999 Agreement).

7. Bankruptcy. All rights and licenses granted under the 1997 Agreement, the
1999 Agreement, the 2003 Agreement, and any amendments to those agreements will
be considered for purposes of Section 365(n) of 11 U.S.C. (the “Bankruptcy
Code”) licenses of rights to “intellectual property” as defined under
Section 101(56) of the Bankruptcy Code. The parties agree that a licensee of
such rights under those agreements will retain and may fully exercise all of its
rights and elections under the Bankruptcy Code. In the event that a licensor
seeks or is involuntarily placed under the protection of the Bankruptcy Code,
and the trustee in bankruptcy rejects any of those agreements, the licensee
hereby elects, pursuant to Section 365(n), to retain all rights granted to it
under those agreements to the extent permitted by law.

8. Full Force and Effect. Except as it may specifically be amended by this
Fourth Amendment, each of the 1997 Agreement, the 1999 Agreement, the 2003
Agreement, and any amendments to those agreements, shall remain in full force
and effect. If there is any inconsistency or conflict between any provision in
this Fourth Amendment and any of the foregoing agreements, as amended to date,
the provision in this Fourth Amendment shall control.

9. Miscellaneous. This Fourth Amendment may be signed in counterparts, each of
which shall be deemed an original, all of which taken together shall be deemed
one instrument. This Fourth Amendment shall be governed by the laws of the State
of California as such laws are applied to contracts entered into or to be
performed entirely within such state.

 

   4    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this FOURTH AMENDMENT
TO COLLABORATIVE RESEARCH, DEVELOPMENT AND LICENSE AGREEMENTS.

 

ACADIA PHARMACEUTICALS INC.    

ALLERGAN SALES, LLC, a Delaware limited

liability company, a successor in interest of

By:  

/s/    Uli Hacksell

                VISION PHARMACEUTICALS L.P., Name:   Uli Hacksell     A Texas
limited partnership, dba Allergan, Title:   CEO     by Allergan General, Inc.,  
    its general partner       By:  

/s/    David M. Lawrence

      Name:   David M. Lawrence       Title:   Vice President       Guarantee of
performance by:       ALLERGAN, INC.       By:  

/s/    Scott M. Whitcup

      Name:   Scott M. Whitcup, M.D.       Title:  

Executive Vice President,

Research and Development

 

5



--------------------------------------------------------------------------------

Exhibit A

List of Compounds Currently in Back-up Pool

[…***…]

 

   6    ***Confidential Treatment Requested